Exhibit 10.1

GUARANTEE AGREEMENT

This Guarantee Agreement (hereinafter this “Guarantee”) is made and entered into
on this 17th day of July, 2014 by and between:

Kraton Polymers LLC, a company organized under the laws of the State of Delaware
of the United States of America (the “USA”), with its registered office at
Corporation Trust Center, 1209 Orange Street, Wilmington, County of New Castle,
Delaware 19801, USA (hereinafter the “Guarantor”); and

Taiwan Cooperative Bank, Ltd. with its principal place of business at No. 88,
Sec. 1, Dunhua S. Rd., Songshan Dist., Taipei, Taiwan（台北市敦化南路1段88號） (the
“Facility Agent”).

WHEREAS,

(A)

by a syndicated loan agreement dated July 17, 2014 and made by and among Kraton
Formosa Polymers Corporation (台塑科騰化學有限公司) as Borrower and the Facility Agent
together with other financial institutions as Lenders (the “Loan Agreement”),
the Lenders agree to advance to the Borrower a maximum aggregate principal
amount of New Taiwan Dollars Five Billion Five Hundred Million
(NTD5,500,000,000), subject to the terms and conditions contained therein,
including, but not limited to, the due execution of this Guarantee by the
Guarantor;

(B)

in order to secure all the Indebtedness and obligations of the Borrower under
the Loan Agreement and any of the other Finance Documents, the Guarantor agrees
to act as guarantor for the Borrower and to be jointly and severally liable with
the Borrower (but not with the other Guarantor as defined in the Loan Agreement)
for all payment obligations of the Borrower under the Loan Agreement and any of
the other Finance Documents in accordance with the Guarantor’s Guarantee
Proportion (as hereinafter defined).

NOW, THEREFORE, in consideration of the premises and the covenants contained
hereinafter, the parties hereto agree as follows:

1.

INTERPRETATION

All capitalized terms used herein have the meanings ascribed to them in the Loan
Agreement unless otherwise defined herein.

2.

GUARANTEE

In support of all the payment obligations of the Borrower under the Loan
Agreement, the Guarantor irrevocably agrees to absolutely and unconditionally
act as guarantor for the Borrower pursuant to this Guarantee and to be jointly
and severally liable with the Borrower (but not with the other Guarantor as
defined in the Loan Agreement) for payment of any and all Indebtedness payable
by the Borrower under the Loan Agreement and any other Finance Document,
provided, however, that such guarantee hereunder shall not exceed an amount
equal to fifty percent (50%) of any and all Indebtedness payable by the Borrower
under the Loan Agreement and any other Finance Document (the “Guarantee
Proportion”), and in addition Guarantor agrees to pay all expenses incurred by
the Facility Agent in endeavoring to collect such payment obligations and in
enforcing this Guarantee.

3.

CONSENT OF THE GUARANTOR

In the event that the Borrower shall fail to perform any of its obligations
under the Loan Agreement and any other Finance Document, the Guarantor agrees to
waive its beneficium ordinis, and, in accordance with its Guarantee Proportion,
shall be jointly and severally liable with the Borrower (but not with the other
Guarantor as defined in the Loan Agreement) for any and all liabilities and
payment obligations of the Borrower thereunder. The Guarantor further agrees as
follows:

(1)

Before the full and complete payment of all debts, liabilities and obligations
guaranteed, the Guarantor’s rights of subrogation due to payments made on behalf
of the Borrower to the Lenders shall be subordinated to any and all rights of
the Lenders under the Loan Agreement to the extent of the then outstanding
Indebtedness after deducting the payment made by the Guarantor for the Borrower.

(2)

The Guarantor shall not be discharged from any obligation, and shall still be
liable for the debts and liabilities payable by the Borrower to the Lender
pursuant to this Guarantee upon any occurrence of the Borrower’s bankruptcy,
reorganization, liquidation or inability to make the full payment.

(3)

The Lender may demand repayment from the Guarantor without proceeding against
the Borrower first, or having to first foreclose on any other security interest
under or in connection with the Loan Agreement.

- 1 -

--------------------------------------------------------------------------------

(4)

When the Guarantor requests the Lenders to transfer the title of any security
after repayment in full of all debts guaranteed hereunder, the Guarantor shall
not object to any defects in security interest, proof of debt or secured
property. Before the full and complete payment of debts under this Guarantee,
the Guarantor shall not request the Lender to transfer the title of any security
or any rights of the Lender.

(5)

The guarantee provided hereunder shall not be affected by the refusal of the
Lenders to accept any security, the replacement or invalidity of the accepted
security, or the consent of the Lenders to the disposition of amount made or to
be made. The Guarantor hereby waives any rights to demand the Lenders to obtain
payments from the Borrower or other persons before the Lenders are entitled to
payments from the Guarantor, including protest or any other rights specified in
Article 745 of the Civil Code of the ROC.

(6)

To the utmost extent permitted by law, the Guarantor hereby agrees to waive any
and all rights granted to guarantors as stipulated in Section 24, Chapter 2 of
the Civil Code of the ROC as well as any of its rights to request the Lenders or
the Facility Agent for any further demand, notification, exhortation or protest.

(7)

In the event that the Lenders waive any other Guarantee or release any other
Guarantor under the Loan Agreement, the Guarantor shall remain jointly and
severally liable with the Borrower in accordance with the Guarantor’s Guarantee
Proportion for any and all outstanding amounts payable thereunder.

4.

REPRESENTATIONS AND WARRANTIES

The Guarantor hereby represents and warrants as follows:

4.01

Incorporation and Authority

The Guarantor (i) is duly organized, validly existing and in good standing as a
limited liability company under the laws of the State of Delaware of the USA,
(ii) is qualified to do business in each jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
qualify would have a material adverse effect on the Guarantor, (iii) has the
limited liability company power and authority and the legal right to own and
operate its property and to conduct business in the manner in which it does and
proposes so to do and where failure to have such power and authority would have
a material adverse effect on the Guarantor, and (iv) is in material compliance
with all requirements of relevant laws applicable to it and its Certificate of
Formation, Limited Liability Company Agreement and other constitutional
documents.

4.02

Binding Obligations

The Guarantor has obtained all necessary consents, approvals and authorizations
and has completed all the authorization procedures (including but not limited to
internal limited liability company authorization) necessary to execute, deliver
and perform this Guarantee and other documents related hereto. This Guarantee
and documents related hereto, upon execution, constitute a legal, valid and
binding obligation of the Guarantor enforceable in accordance with the terms
herein and therein respectively, except that enforceability thereon may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

4.03

No Violation

The Guarantor’s execution, delivery and performance of this Guarantee and
documents related hereto does not and will not (i) violate any applicable laws,
regulations, rules or orders, or its Certificate of Formation, Limited Liability
Company Agreement, internal guarantee rules and other constitutional documents
or (ii) result in material violation of any other agreement or instrument to
which the Guarantor is a party.

4.04

Legal Proceedings

Except for those already disclosed by the Guarantor to the Lender in writing, no
litigation, non-litigation proceeding, administrative appeal or dispute,
compulsory execution, investigation or proceeding against the Guarantor before
any court, arbitrator or any governmental authority is pending or existing,
which is likely to be adversely determined and which, if adversely determined,
is likely to have a material adverse effect on the Guarantor’s financial or
business condition or assets or its ability to perform its obligations
hereunder.

The Guarantor has not taken any action nor have any other steps been taken or
legal proceedings been initiated or threatened against the Guarantor for its
closure, dissolution, bankruptcy, liquidation, winding-up, re-organization,
division, bailout, insolvency, or similar proceedings which may have a material
adverse effect on the financial situation, assets or business of the Guarantor
or its ability to perform its obligations hereunder.

4.05

Other Obligations

The Guarantor is not in default and is not likely to be in default under any
agreement or instrument to which it is a party or by which it may be bound, a
default in respect of which might have a material adverse effect on the
Guarantor’s financial abilities, properties or its ability to perform its
obligations hereunder.

- 2 -

--------------------------------------------------------------------------------

4.06

Disclosure of Information

No representation or warranty made by the Guarantor in any information provided
to the Arranger, the Lenders and the Facility Agent in connection with this
Guarantee or the relevant documents contains any untrue statement of material
fact or omits any material fact necessary to make such representation, warranty
or document not misleading.

4.07

Financial Status

The Guarantor’s audited financial statements as of December 31, 2013, copies of
which have been delivered to the Arranger, the Lenders and the Facility Agent,
are complete and correct in all material respects, have been prepared in
accordance with the applicable GAAP, and fairly present the financial condition
and the results of operations of the Guarantor as of the date thereof and for
the period then ended.

Since the date of such financial statements until the date hereof, there has
been no material adverse change in the business operations, properties, assets,
management, business prospects or condition (financial or otherwise) of the
Guarantor.

5.

COVENANTS AND UNDERTAKINGS

The Guarantor agrees that:

5.01

Financial Statements and Other Information

(1)

The Guarantor shall, as soon as practical after Kraton Inc. has filed with the
United States Securities and Exchange Commission (the “USSEC”) its annual report
on Form 10-K with respect to the previous fiscal year, deliver to the Facility
Agent such report.

(2)

The Guarantor shall, as soon as practical after Kraton Inc. has filed with the
USSEC its quarterly reports on Form 10-Q with respect to the previous fiscal
quarter, deliver to the Facility Agent such report.

(3)

The Guarantor shall, as soon as practical, deliver to the Facility Agent a copy
or an extract of the portion of the minutes and resolutions of the meeting of
its board of directors to the extent related to the adoption of  any resolutions
in connection with any substantial new equity or assets investment plan and the
related financing or re-financing activities or creation of and security
interest for the purpose of financing the same.

(4)

Upon the Facility Agent’s reasonable request, the Guarantor shall promptly
submit the financial statements or other information and materials as deemed
necessary by the Facility Agent.

Such financial statements provided pursuant to this Article 5.01 shall be
prepared in accordance with the GAAP applicable to the Guarantor and certified
by an accountant reasonably acceptable to the Facility Agent (it being agreed
that the Guarantor’s accounting firm existing at the date of this Guarantee is
acceptable).  The Guarantor shall furnish to the Facility Agent the financial
statements in a sufficient number of copies in order for the Facility Agent to
distribute the same to each Lender.

The Guarantor shall ensure that the contents of its financial statements are in
compliance with the relevant laws and regulations and the GAAP applicable to it,
and the substantive contents of any documents or materials provided by the
Guarantor to the Facility Agent are true, correct and complete in all material
respects.

5.02

Inspection of Books and Records

The Guarantor permits that, when the Facility Agent reasonably finds it
necessary, subject to the Guarantor’s prior consent, which consent shall not be
unreasonably withheld or delayed, the Lenders, the Facility Agent, their
representatives or any designated person may inspect and examine the Guarantor’s
books and records during normal business hours and shall cause its officers and
employees to give their cooperation and assistance in connection therewith;
provided, however, that for so long as an Event of Default shall not have
occurred and be continuing, the Lender and the Facility Agent shall exercise
such right not more than once per year. The Lender and the Facility Agent
collectively shall comply with the confidentiality obligations as provided under
the Banking Act of the ROC.

5.03

Limited Liability Company Existence

The Guarantor shall (i) preserve and maintain its limited liability company
existence, nature and scope of business and all of its rights, licenses, powers,
privileges, franchises and governmental approvals necessary or desirable for the
conduct of its business and operations or the ownership of its properties unless
any such failure would not materially adversely affect the Guarantor; (ii) with
due care of a good administrator, at all times maintain its factories, buildings
and machinery in proper condition and ready for operation unless any such
failure would not materially adversely affect the Guarantor.

- 3 -

--------------------------------------------------------------------------------

5.04

Subordination of Guarantor’s Loan

Except the financing needs for routine operation between the Borrower and the
Guarantor, in the event that the Guarantor provides any loans to the Borrower
regardless of whether prior to, on or after the date hereof, unless the Borrower
has paid all of its Indebtedness under the Loan Agreement and the other Finance
Documents in full, the Guarantor agrees and undertakes, upon its lending of
loans to the Borrower, that the payment obligations of the Borrower in respect
of any loans provided by the Guarantor shall be subordinated to the obligations
owed by the Borrower under the Loan Agreement and the other Finance Documents.

5.05

Ranking of Claims

The Guarantor shall ensure that the Lenders’ claims against the Guarantor
hereunder shall at least rank pari passu with its other unsecured and
unsubordinated creditors without prejudice to those mandatorily preferred by
law.

5.06

Insurance

The Guarantor shall procure and maintain adequate insurance coverage over its
insurable property from a reputable insurance company against all such risks and
in such amounts as customary in industries of a like nature.

5.07

Shareholding Requirements

The Guarantor represents and warrants that it has the sole and beneficial
ownership of the equity interest in the Borrower free of all security interests,
encumbrances, trusts, and claims, and shall ensure that during the Term of the
Loan Agreement:

(1)

the Guarantor shall from time to time directly and/or indirectly hold and
maintain fifty percent (50%) of the shareholding interest or the capital
contribution in the Borrower, and shall have full voting rights of its
shareholding in and management control over the Borrower;

(2)

the Guarantor and its subsidiaries shall at all times own over fifty one percent
(51%) of the total consolidated assets of Kraton Group;

(3)

Kraton Inc. and its other subsidiaries in Kraton Group shall, directly and/or
indirectly, hold and maintain no less than fifty one percent (51%) of the
shareholding interest or the capital contribution in the Guarantor and shall,
directly and/or indirectly, have the management control over the Guarantor at
all times and from time to time; and

(4)

the Guarantor shall not create any pledge, lien or other security interest or
encumbrance over its aforesaid shareholding in the Borrower to or for any third
party.

5.08

Performance of Agreements

The Guarantor shall act in compliance with all representations, warranties,
undertakings, and other conditions set forth under this Guarantee or the
relevant agreements and ensure that all of them are true and complete.

5.09

General Undertakings

Save for those having occurred and otherwise disclosed in writing to the
Facility Agent prior to the date of this Guarantee, the Guarantor hereby
undertakes that, during the Facility Period, unless there is a prior written
approval by the Facility Agent pursuant to the consent of the Majority Lender,
the Guarantor shall not directly or indirectly:

(1)

enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), except, so long as
no Event of Default would result therefrom, any person or entity may be merged
or consolidated with or into the Guarantor, provided that the Guarantor shall be
the continuing or surviving entity;

(2)

sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any person or entity;

(3)

make any capital contribution to, or purchase any stock or other securities of
or subtantially all assets of, any person or entity (an “Investment”), except
the following:

(a)

any Investment by the Guarantor in its subsidiaries or in any member of Kraton
Group and their respective subsidiaires;

(b)

any Investments consisting of cash or cash equivalents;

(c)

Investments existing on the date hereof and any extensions, renewals or
reinvestments thereof;

- 4 -

--------------------------------------------------------------------------------

(d)

Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business of the
Guarantor or of businesses engaged in similar businesses as that of the
Guarantor or upon foreclosure of any Investment that is secured or other
transfer of title with respect to any secured Investment;

(e)

Investments to the extent that such Investment is not paid for by the Guarantor;

(f)

Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted hereunder;

(g)

Investments represented by interest rate or commodity hedge agreements;

(h)

Investments consisting of endorsements for collection or deposit under the
United States Uniform Commercial Code Article 3;

(i)

pledges and deposits made in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations or letters of credit or
guarantees issued in lieu thereof; and

(j)

pledges or deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, utilities and
other obligations in the ordinary course of business of the Guarantor or of
bussiness engaged in similar business to that of the Guarantor or letters of
credit or guarantees issued in lieu thereof.

(k)

any other Investment to the extent that after giving effect thereto, the
Guarantor shall not have experienced a material adverse effect on its financial
or business condition or assets or its ability to perform its obligations
hereunder.

(4)

provide guarantee, assume liabilities, endorse or otherwise become directly or
indirectly liable for the obligations of any other parties, except for those
provided within the Guarantor’s normal course of business and in accordance with
its relevant rules governing endorsements and guarantees; and

(5)

provide loans to any third person except for those provided within its normal
course of business and in accordance with its relevant rules governing lending
of funds to others.

5.10

Collection and Use of Information

With respect to the collection, processing or use (including international
transmission) of the relevant personal information hereunder (hereinafter
referred to as “Collection and Use” or “Collect and Use”) by the Lender, the
Facility Agent, the Arranger and other related institutions, the Guarantor and
its responsible person agree as follows:

(1)

Within the scope of specific purposes of (i) credit inspection and financial
information exchange for credit granting business; (ii) handling any banking
services and credit granting business; (iii) performing the obligations or
exercising the rights hereunder; (iv) operational and managerial needs
(including without limitation legal compliance, observance of financial
supervisory, management, inspection and other legal regulations, customer
management, internal control, statistics, examination and research, and actions
regarding anti-money laundry and anti-terrorism); (v) entrusting other persons
to process related matters; and (vi) any financial business related purposes
regarding credit granting business as provided under the Specific Purpose and
the Classificaion of Personal Information of the Personal Information Protection
Act promulgated by the Ministry of Justice, the Lenders, the Arranger and the
Facility Agent may, in accordance with the Personal Information Protection Act
of the ROC or the relevant laws and regulations subsequently amended and
enforced in connection therewith, Collect and Use the Guarantor and its
responsible person’s basic identification information, credit inspection report,
credit extension information (including overdue, demand on payment, and bad debt
records), deposit information, financial information, collateral and movables or
real estate information, credit information regarding negotiable instrument and
other credit-related information  (hereinafter collectively referred to as the
“Personal Information”), provided that the Guarantor and its responsible person
have no obligation to provide any Personal Information to the Lender, the
Arranger or the Facility Agent unless such provision is expressly required in
accordance with the Finance Documents.

(2)

The Lenders, the Arranger and the Facility Agent may, in addition to Collecting
and Using by themselves, provide such Personal Information to their financial
holding companies, assignee hereunder, the party sharing the risk (including
those persons who desire to acquire the interest or share the risk), the Taiwan
Clearing House, the credit insurance institutions, the Joint Credit Information
Center, the Small and Medium Business Credit Guarantee Fund other relevant
institutions corresponding with the parties hereto, any international
information receiver who is not prohibited by the competent authorities, or the
third party and its agent or attorney delegated by the Lender, the Arranger
and/or the Facility Agent for the purpose of litigation or collection of debts.
The said institutions may Collect and Use the Personal Information of the
Guarantor and its responsible person and

- 5 -

--------------------------------------------------------------------------------

provide such Personal Information held by them to the parties hereunder,
attorneys, valuation institutions or other professional institutions involving
hereunder (the Lenders, the Arranger and the Facility Agent, the abovementioned
institutions and individuals are each or collectively referred to as the
“Information User”).

(3)

The period for Collection and Use of the Personal Information shall be the
duration of the specific purposes hereunder, the statutory period as required by
applicable law or the period of time necessary for the Information User to
perform its duty. The area of Collection and Use shall be the place of business
of the Information User, regardless of whether locally or abroad, or the place
of business of the institutions having business with the parties hereunder. The
methods of Collection and Use of the Personal Information shall be any technical
available measure at the time of Collection and Use or other non-automated
measures.

(4)

The Guarantor and its responsible persons may request to inquire, browse,
supplement, correct, copy its/his Personal Information, or request to delete or
cease the Collection and Use of its/his Personal Information, provided that
during the Facility Period and thereafter, the Information User may reject the
request of deletion or discontinuation on the Collection and Use of the Personal
Information if the Personal Information is necessary for the performance of the
Information User’s duty.

(5)

The Guarantor shall cause its responsible person (also applicable to the new
responsible person thereafter) to agree upon the aforementioned provisions
regarding the Collection and Use of the Personal Information and to execute a
written consent upon demand by the Facility Agent.

(6)

Any previous written consent in connection with the collection and use of
personal information issued by the Guarantor and its responsible person prior to
the date of this Guarantee, to the extent not in conflict with the foregoing,
shall continuingly apply.

Each of the Lenders, the Facility Agent and the Arranger shall comply with the
confidentiality obligations as provided by Article 48.2 of the Banking Act of
the ROC in addition to the consent of Collection and Use of relevant information
on the Guarantor and its responsible person hereof.

6.

SET-OFF

The Guarantor agrees that, upon any occurrence of an Event of Default, the
Lender or the Facility Agent may exercise its right of set-off against any
deposit the Guarantor placed with such Lender or the Facility Agent and all its
rights against such Lender or the Facility Agent even if not due, shall be
deemed to have been due, whereupon if the Guarantor’s deposit to be set-off and
the debts hereunder shall be in different currencies, for the purpose of
currency conversion, the closing average exchange rate of such Lender or the
Facility Agent on the Business Day immediately preceding the date of set-off
shall apply. Upon receiving or being deemed to have received the notice of
set-off from the Lender or the Facility Agent, the set-off shall become
retroactively effective from the time such Lender or the Facility Agent debits
the relevant accounts; at the same time, the deposit certificate, passbook or
other certificate of deposit of the Guarantor shall become invalidated within
the amount being offset. If the Guarantor has other property deposited with any
of the Lenders or the Facility Agent, or if any of the Lender or the Facility
Agent receives any fund on behalf of the Guarantor, such Lender or the Facility
Agent may detain or offset after the fund is deposited into its account with the
Lender or the Facility Agent.

In the case of a time deposit, even if such deposit is not yet due, the Lender
or the Facility Agent may terminate the deposit before expiration and offset
such deposit against the obligation under this Guarantee. Other rights of the
Guarantor arising from the said deposit (including the time deposit) and credit
against the Lender or the Facility Agent shall not be affected by the set-off
prescribed above.

In the case of a checking deposit, the Guarantor acknowledges and agrees that
the Lender or the Facility Agent may in its check deposit agreement set out the
condition subsequent to be the payment of the Guarantee Proportion of the
Maximum Loan Amount by acceleration. In the event that the condition subsequent
is fulfilled, the aforesaid checking deposit agreement shall cease to be valid
and the Lender or the Facility Agent shall immediately return the balance of
such checking account and claim the set-off on such balance against all
indebtedness of the Guarantor payable to the Lender or the Facility Agent
hereunder and so notify the Guarantor. If the currency of deposit to be offset
is different from the currency of payment, the average spot rate of such Lender
or the Facility Agent at the time of set-off shall apply.

In the event that any amount in the account of the Guarantor with any Lender or
the Facility Agent is subject to compulsory execution, attachment or provisional
measure or other similar procedure, an outstanding amount hereunder equivalent
to the amount enforceable or attachable (whichever is higher) against which the
said procedure is taken by an attachment order, collection order, transfer or
payment order shall be deemed due by acceleration. Such Lender or the Facility
Agent may, to the extent of such amount, set off the outstanding amount
hereunder against the money in such savings account.

- 6 -

--------------------------------------------------------------------------------

7.

ASSIGNMENT

The Lender may assign or otherwise transfer, any or all of its rights and
obligations under the Loan Agreement and this Guarantee, entered into by the
Facility Agent on behalf of all the Lenders, to (i) any of its affiliates or
successor upon written notification to the Facility Agent, the Borrower and the
Guarantor but without having to first obtain their consent, or (ii) to other
financial institution(s) with prior written notification to the Facility Agent,
the Borrower and the Guarantor and subject to a prior written consent from the
Borrower, which consent shall not be unreasonably withheld or delayed. All
provisions contained in this Guarantee shall, within the scope of such
assignment, inure to the benefit of the successor or the assignee of the Lender.

In the event that the Lender entrusts its asset or assigns its creditor’s rights
for the purpose of securitization of financial asset, the Guarantor hereby
agrees that such event may be notified by the Lender’s public announcement
instead of individual notice.  For the avoidance of doubt, such Lender is not
required to additionally notify or send to the Guarantor a certificate
evidencing such public announcement.

8.

AMENDMENT

This Guarantee shall not be amended or modified unless and until a written
consent of the Majority Lenders has been obtained and such amendment or
modification is made in writing and jointly signed by the Facility Agent and the
Guarantor.  The rescission or termination of this Guarantee or any waiver of the
Guarantee provided hereunder shall not be made without a prior written consent
by all the Lenders.

9.

NOTICES

All notices, requests, communications and demands to or upon the respective
parties hereto shall be in writing, and shall be deemed to have been given or
made when delivered by courier to the parties hereto, or three (3) days after
being deposited with postage prepaid if by registered mail, or in the case of
facsimile transmission, when a verification of sending being received, or when
an electronic mail is sent without receiving any unusual information after
sending such notice by email. The contact information of each party hereto is
indicated in the execution page(s) of this Guarantee or on the last written
notice.

To the utmost extent permitted by law, the Guarantor agrees to appoint the
Borrower as its process agent, through the contact person designated by the
Borrower as indicated in Schedule I to the Loan Agreement or otherwise notified
to the Facility Agent in writing in accordance with Article 10.05 thereof, for
any notices and communications required hereunder.

10.

SURVIVAL

This Guarantee shall be effective on the date of execution and shall continue in
full force until the expiry date of the Term of the Loan Agreement.

11.

CONTRADICTION

If there is any contradiction or conflict between this Guarantee and the Loan
Agreement, the relevant provisions of the Loan Agreement shall prevail.

12.

INSUFFICIENCY

If there is any insufficiency in this Guarantee, the relevant provisions in the
Loan Agreement shall apply.

13.

GOVERNING LAW AND JURISDICTION

This Guarantee shall be governed by and construed in accordance with the laws of
the Republic of China. The parties hereby agree to submit to the non-exclusive
jurisdiction of Taiwan Taipei District Court over any dispute arising from this
Guarantee; provided, however, that nothing contained in this Guarantee shall
limit the right of the Facility Agent or the Lenders to initiate any proceedings
against the Guarantor before any other court of competent jurisdiction where the
assets of the Guarantor are located, whether concurrently or not.

- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee to be executed
by their respective authorized officers or representatives as of the day and
year first above written.

GUARANTOR:

Kraton Polymers LLC

 

By:

/s/ James Stanley Rice

 

Name: James Stanley Rice

Title: Authorized Signatory

Address: 11F, No. 32, Song Ren Road, Taipei

Tel: (02) 2722-5412

Fax: (02) 2722-5415

Email: mike.wong@kraton.com / shelly.chen@kraton.com

 

FACILITY AGENT

for and on behalf of the Lenders:

Taiwan Cooperative Bank, Ltd.

 

By:

/s/ authorized company chop

 

Name: By Company Chop

Title: Authorized Signatory

Address: No. 88, Sec. 1, Dunhua S. Rd., Songshan Dist., Taipei City 105, Taiwan

Tel: (02) 2776-9666

Fax: (02) 2772-6393

Email: tsaililing@tcb-bank.com.tw / yum@tcb-bank.com.tw

 

- 8 -